Title: Mercy Otis Warren to Abigail Adams, 14 October 1778
From: Warren, Mercy Otis
To: Adams, Abigail




Wednesday 14th october 1778


The importunity of my Friends at Braintree, though my inclination is strong, is not sufficient to Carry me again from my Family till a Little more time is Elapsed. We therefore instead of indulging our own Wishs substitute a son who will be happy to Escort you, and in whose Bosom Curiosity is or ought to be as much alive as in that of his parents. You will doubtless have an agreable day. I can Enjoy it at this distince, and speculate on the Exstrordinry Connextion and the Rapid Changes that have led to it by my own fire side as well as in the apartment of the General or the state Room of the first Count in France.
My best Regards to the family at the Farms tell Miss Quincy when she again dances with the Count de Brouce to take care of her Heart. Tell Miss Mayhew that knights of Malta are sometimes Dangerous Companions, that their Vows will not always protect a Lady from the shafts which a Little Mischvious Urchin often indiscriminatly throws.
I depend on seeing you Next week when I hope you and your amiable Companion will make a Visit of some Length, I Wont say as Long as you Can be Contented with your assured & Constant Friend,

M. Warren

